UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTER ENDED March 31, 2013 COMMISSION FILE NO. 000-30202 FORM 10-Q mPhase Technologies, Inc. (Exact name of registrant as specified in its charter) NEW JERSEY 22-2287503 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) , NORWALK, CT 06854-1711 (Address of principal executive offices) (Zip Code) (203) 838-2741 ISSUER’S TELEPHONE NUMBER INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, DURING THE PRECEDING 12 MONTHS (OR FOR SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORT), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESx NO o THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE REGISTRANT’S CLASSES OF COMMON STOCK AS OF April 26, 2,898,212,729 SHARES, ALL OF ONE CLASS OF $. mPHASE TECHNOLOGIES, INC. INDEX PAGE PART I FINANCIAL INFORMATION 3 Item 1 Consolidated Balance Sheets June 30, 2012 (Audited) and March 31, 2013 (Unaudited) 3 Unaudited Consolidated Statements of Operations-Three Months Ended March 31, 2012 and 2013 and from October 2, 1996 (Date of Inception) to March 31, 2013 4 Unaudited Consolidated Statements of Operations-Nine Months Ended March 31, 2012 and 2013 and from October 2, 1996 (Date of Inception) to March 31, 2013 5 Unaudited Consolidated Statement of Changes in Shareholders’ Equity (Deficit) Nine Months Ended March 31, 2013 6 Unaudited Consolidated Statements of Cash Flow-Nine Months Ended March 31, 2012 and 2013 and from October 2, 1996 (Date of Inception) to March 31, 2013 7 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 31 Item 4 Controls and Procedures 31 PART II OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 38 Item 4. (Removed and Reserved) 38 Item 5. Other Information 38 Item 6 Exhibits and Reports on Form 8-K 38 Signature Page 39 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Balance Sheets June 30, March 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Inventory Prepaid and other current assets TOTAL CURRENT ASSETS $ $ Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Due to related parties Accrued Wages Officers Notes payable, related parties Short term notes Accounts Payable and Accrued Expenses-Discontinued Activities Current Portion, Long term convertible debentures Current Portion, Long term debt TOTAL CURRENT LIABILITIES $ $ Long term portion Equipment loan - OTHER OBLIGATIONS CONVERTIBLE TO EQUITY- (Note 3 ) Convertible debt derivative liability Long term portion of Convertible debt, net of discount of $128,793 and $116,772 on June 30, 2012 and March 31, 2013, respectively COMMITMENTS AND CONTINGENCIES -(Note 4) STOCKHOLDERS' DEFICIT Common stock, par value $.001, 6,000,000,000 shares authorized, 3,666,051,851 and 4,796,096,966 shares issued and outstanding at June 30, 2012 and March 31, 2013, respectively Additional paid in capital Deferred Compensation ) ) Deficit accumulated during development stage ) ) Less-Treasury stock, 13,750 shares at cost ) ) TOTAL STOCKHOLDERS' DEFICIT $ ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statements of Operations 2-Oct-96 (Date of For the Three Months Ended Inception) March 31, March 31, March 31, (Unaudited) (Unaudited) (Unaudited) REVENUES $ $ $ COSTS AND EXPENSES Cost of Sales Research and Development (including non-cash stock related charges of $0, $0 and $205,733 for the three months ended March 31, 2012 & 2013 and inception to date respectively) General and Administrative (including non-cash stock related charges of $42,463, $42,463 and $19,586,020 for the three months ended March 31, 2012 & 2013 and inception to date respectively) Depreciation and Amortization TOTAL COSTS AND EXPENSES OPERATING LOSS $ ) $ ) $ ) OTHER INCOME (EXPENSE) Interest (Expense) Net Reparation, Impairment and Other Income (Expense) 0 ) ) Net Credits (Charges) related to Convertible Debt ) ) ) TOTAL OTHER INCOME (EXPENSE) $ ) $ ) ) Loss From Continuing Operations, before Income Taxes $ ) $ ) $ ) Income (Loss) From Discontinued Operations, Net of Income Taxes of $0 in 2012 and 2013, offset by benefit from tax loss carryforwards of $0 in 2012 and 2013 (including non-cash stock related charges of $0, $0 and $57,515,718 for the three months ended March 31, 2012 & 2013 and inception to date respectively) - - ) Income Taxes - - Net Income (Loss) $ ) $ ) $ ) Basic Net income (loss) per share from: Continuing Operations $
